Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Claim 8 recites “means for altering a shape of the laser output beam”, as noticed in page 9, lines 8-11, the “means for altering a shape of the laser output beam” may include one or more optical elements and a controller.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a positioning device” and “a controller” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 30, page 33, lines 25-31, and page 34, lines 1-20, the controller may be provided as either software, hardware, or some combination thereof, and may be implemented on one or more conventional server-class computers, such as a PC having a CPU board containing one or more processor.  As noticed in page 14, lines 14-17, the positioning device include or consist essentially of one or more mechanized or motorized translation stages.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 10, 11 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IM (US 2013/0161312).
Regarding claim 1, IM teaches a method of processing a workpiece (100, 260) having a surface, the method comprising causing relative motion between a laser output beam (240) and the surface of the workpiece to define a processing path (p.0011; p.0035-0036), a thickness of the workpiece along a direction parallel to the laser output beam varying along the processing path (abstract; p.0011; p.0032; p.0053; p.0056; p.0061; p.0064), wherein the laser output beam cuts through the surface of the workpiece along at least a portion of the processing path (abstract; p.011; p.0053; p.0056; p.0061; p.0064); and thereduring, altering a shape of the laser output beam based at least in part on the thickness of the workpiece (p.0061).

Regarding claim 6, IM teaches a method of processing a workpiece (100, 260) having a surface, the method comprising causing relative motion between a laser output beam (240) and the surface of the workpiece to define a processing path (p.0011; p.0035-0036), a thickness of the workpiece along a direction parallel to the laser output beam varying along the processing path (abstract; p.0011; p.0032; p.0053; p.0056; p.0061; p.0064), wherein the laser output beam physically alters the surface of the workpiece along at least a portion of the processing path (abstract; p.011; p.0053; p.0056; p.0061; p.0064); and thereduring, altering a shape of the laser output beam based at least in part on the thickness of the workpiece (p.0061), wherein the shape of the laser output beam is also altered based on a composition of the workpiece along the processing path (abstract; p.0009-0011).

Regarding claim 8, IM teaches the method as set forth above, wherein the laser output beam is emitted by a system comprising a beam emitter (laser source 220) for emission of the laser output beam (p.0035); a positioning device (stage 270; p.0036) for varying a position of the laser output beam with respect to the workpiece (movement of the stage 270, varies the position of the workpiece with respect to the laser beam output and viceversa); means for altering the shape of the laser output beam (mask or laser optics of system 200; p.0035; p.0053; p.0056; p.0061); and a controller (inherently present to control the translation of the workpiece with respect to the laser beam or viceversa, or to control the beam characteristics; p.0040; p.0053; p.0056; p.0061), coupled to the positioning device and the shape-altering means (operatively coupled), for (i) operating the beam emitter to cause the laser output beam to traverse the processing path and (ii) altering the shape of the laser output beam based at least in part on the thickness of the workpiece along the processing path (p.0053; p.0056; p.0061).
Regarding claim 10, IM teaches the method as set forth above, wherein the controller is configured to vary an output power of the beam emitter along the processing path (p.0061).
Regarding claim 11, IM teaches the method as set forth above, wherein the controller is configured to vary the shape of the laser output beam based on a composition of the workpiece (abstract; p.0009-0011; p.0053; p.0056; p.0061).

Regarding claims 24 and 25, IM teaches the method as set forth above, wherein the laser output beam cuts through the surface of the workpiece along the processing path (abstract; p.011; p.0053; p.0056; p.0061; p.0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over IM in view of Dulaney (US 2002/0000428).
Regarding claim 3, IM teaches all the elements of the claimed invention as set forth above, except for, wherein the thickness of the workpiece along the direction parallel to the laser output beam varies due at least in part to a change in an angle between the laser output beam and the surface of the workpiece.
Dulaney teaches a method for laser processing a workpiece (as shown in Fig. 8) comprising a positioning mechanism (142) connected to the workpiece (120) via a connecting means (gripper element 144 or robotic arms) for positioning the workpice 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at that the invention was effectively filed to have modified the method of IM, with Dulaney, by changing an angle between the laser output beam and the surface of the workpiece, for the advantages of having a more versatile or flexible system, and comply with user requirements.
Regarding claim 4, IM and Dulaney combined teach the method as set forth above, wherein the shape of the laser output beam is capable of being altered while maintaining an angle between the laser output beam and the surface of the workpiece substantially constant (abstract; p.0020; p.0057).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IM in view of Peters (US 2014/0021182).
Regarding claim 5, IM teaches the elements of the claimed invention as set forth above, except for, further comprising measuring the thickness of the workpiece during the relative motion between the laser output beam and the surface of the workpiece.
Peters teaches a method of processing a workpiece comprising measuring the thickness of the workpiece during the relative motion between the laser output beam and the surface of the workpiece (abstract; p.0035).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at that the invention was effectively filed to have modified the method of IM, with Peters, by measuring the thickness of the workpiece during the relative motion between .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over IM.
Regarding claim 21, IM teaches the elements of the claimed invention as set forth above, except for, wherein at least a portion of the processing path is curved.  
It would have been an obvious matter of design choice to provide a curved portion on the processing path since the applicant has not disclosed that doing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the processing path of IM.
Regarding claim 22, IM teaches the elements of the claimed invention as set forth above, except for, wherein the processing path includes at least one directional change.
It would have been an obvious matter of design choice to provide a processing path having at least one directional change since the applicant has not disclosed that doing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the direction of the processing path of IM.
Response to Arguments
Election/Restriction
Regarding claim 9, Applicant argues that “Applicants respectfully traverse the Examiner’s withdrawal of claim 9 from consideration, as claim 9 clearly falls within the elected species. In fact, the Examiner’s own comment in the 
102/103 rejections
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Im does not teach or suggest a method of processing a workpiece in which a laser output beam cuts through a workpiece along at least a portion of a processing path, as required by independent claim 1 as amended. Indeed, Im pertains only to laser-induced crystallization, which “is typically accomplished by laser irradiation using a wavelength of energy that can be absorbed by the film.”1 Im does not cut through workpieces or reveal any need to do so, much less workpieces having variable thicknesses. Rather, Im’s process is expressly engineered to “provide crystalline regions having selected degrees and orientations of crystallization”2 in a film “suitable for use, for example, in an integrated circuit device or as an active channel in a thin film transistor (TFT) ”3 Im also specifically desires high electron mobility in thicker regions “for optimal device function.”4 Thus, Im would not cut through his films, and one of skill in the art would not cut a workpiece based on Im’s teachings, as such cutting would prevent electron mobility entirely and deleteriously impact device function.” on remarks page 7, lines 9-20.  In response .
Regarding claim 2, Applicant argues that “Applicants respectfully submit that Im also does not teach or suggest a method of processing a workpiece in which the shape of the laser output beam is varied between a focused spot and an annulus as the thickness of the workpiece increases, as required by independent claim 2. In the Office Action, the Examiner cites paragraphs [0011], [0053], [0056], [0061], and [0064] of Im against claim 2.5 However, Im does not teach or suggest varying any laser output beam between a focused spot and an annulus as the thickness of a workpiece increases. Indeed, the words “annulus” and “annular” do not even appear in Im. Im does not teach or suggest any annular beams, means of forming them, or reasons to provide them.” on remarks page 7, lines 23-26, and page 8, lines 1-4.  In response to Applicant’s arguments, IM teaches wherein the shape of the laser output beam is capable of being varied between a focused spot and an annulus as the thickness of the workpiece increases (p.0011; p.0053; p.0056; p.0061; p.0064).
Regarding claim 6, Applicant argues that “Applicants respectfully submit that Im also does not teach or suggest a method of processing a workpiece in which the shape of the laser output beam is also altered based on the composition of the workpiece along the processing path, as required by independent claim 6. In the Office Action, the Examiner cites paragraphs [0009]-[0011] of Im against claim 6, but therein Im only discloses films having different 

Regarding claims 3-5, 7, 8, 10, 11 and 21-25, Applicant relies on the same arguments, therefore, the same response applies.

For these reasons, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761